﻿
On behalf of the Government and people of Papua New Guinea I have the honour to congratulate you, Sir, on your election to the important post of President of the General Assembly at this session. My delegation shares the confidence that the members of this august body have placed in your leadership. Let me assure you of my delegation's full co-operation in the discharge of the high duties entrusted to you.
I wish to take this opportunity to record my country's appreciation of your predecessor, Mr. Humayun Rasheed Choudhury for a job well done. We were impressed by the manner in which he conducted the work of the General Assembly at its last session.
My delegation also commends the Secretary-General, Mr. Javier Perez de Cuellar, for his unwavering efforts in upholding the principles and purposes set forth in the United Nations Charter. His report (A/42/1), which we have studied with great interest, will make an important contribution to our deliberations. My Government's policy of independent commitment to international co-operation includes a firm commitment to the purposes and principles of the United Nations. For all countries, regardless of size, wealth or might, the United Nations is an Organization we all need despite some of the problems and challenges it faces. The United Nations bears the banner of hope for international co-operation based on mutual respect.
My delegation views with serious concern the track record of the United Nations Security Council. We believe there is a need to desensitise the role of the Council because, more often than not, it has failed to live up to the high expectations placed on it. The increasing tendency for the Security Council to be used as a forum for East-West power brokerage is most unsatisfactory. My  Government is concerned that the United Nations should be held hostage to such trends. Furthermore we support the calls for an increase in the number of permanent seats in the Security Council. The provisions regarding the veto should also be reviewed in order to fully protect and promote the principles and purposes set forth in the United Nations Charter.
The complex issues of South Africa/ Namibia, the Middle East/ Kampuchea/ Afghanistan/ the Korean Peninsula/ the Iran-Iraq conflict/ the situations in Cyprus and Central America all require genuine efforts on the part of all concerned for their resolution.
It is evident that some among us are prepared to allow the situation in South Africa to continue/ the struggle for a Palestinian homeland to continue/ and the I ran-Iraq war to continue.
The situation in Kampuchea remains unresolved. The narrow self-interest and indifference on the part of some Members of this Organization are deplorable.
Since the adoption of the historic I960 Declaration on decolonization/ many countries, including my own, have attained independence. The concerns which brought about the 1960 Declaration still exist today. Although the number of colonial territories has decreased/ there are some who still continue to suffer the indignities of colonialism.
The United Nations has before it the important task of bringing these situations to an end. The colonialists/ and those who benefit from the outdated legacy of colonialism continue to do so without the slightest sign of a sense of guilt.
Namibia continues to be subjected to the worst form of colonialism. Its resources are plundered. The overwhelming international support for Namibian independence has not moved South Africa and the other sponsors of colonialism in that territory. When will those who collaborate with South Africa come to realize that their actions and self-serving policies perpetuate South Africa's policy of apartheid?
We commend SWAPO for its fine leadership in the struggle for Namibia's independence. We express our solidarity with the people of Namibia and appeal to all to unite in the struggle to achieve the ultimate aim of independence. Whether it be in Namibia, New Caledonia or in any other of the remaining colonial territories, the colonialists and those who collaborate with them advance untenable arguments to defend their interests. Some who ought to know better because they too were victims of colonialism readily subscribe to such absurdities.
It is of great concern to my country that the process of decolonization in the Pacific has not been completed. The situation in the Trust Territory of the Pacific Islands, especially that in Palau, causes some degree of uncertainty and apprehension. We urge the Administering Authority to ensure that the termination of the Trusteeship Agreement is achieved as soon as possible, and is consistent with the aspirations of the people of that Territory.
May I be permitted, on behalf of my Government, to applaud the members of this august body who demonstrated their solidarity with the people of New Caledonia and said "No" to colonialism during the last session of the General Assembly. Many said "No" to colonialism when they gave their support to General Assembly resolution 41/41 A by which New Caledonia was re-inscribed on the list of Non-Self-Governing Territories. Those who stood up to be counted for the principles they believe in did so despite enormous economic and political pressures.
In this day and age there is no defence for colonialism. It is my delegation's hope that those who gave France the benefit of the doubt will now come out in support of self-determination and independence for New Caledonia. The current situation in New Caledonia is one of great uncertainty. France refuses to co-operate with the United Nations, thereby reneging on the responsibilities entrusted to it under the Charter as an Administering Authority. Such disregard for an important responsibility is most regrettable for a country which occupies a permanent seat on the United Nations Security Council and boasts of its democratic institutions. The people of New Caledonia, particularly the indigenous people, the Kanaks, are determined to secure independence for themselves with the guidance of the United Nations.
To ensure a legitimate and genuine act of self-determination, France must address the important issue of franchise. Without doing so, any act of self-determination would be meaningless. The countries members of the South Pacific Forum are as determined as ever to see New Caledonia exercise its right to self-determination and gain independence in accordance with the principles and practices of the United Nations. We ask for no more and no less.
We appeal to France to honour its obligations under the United Nations Charter as an administering Power to decolonise New Caledonia in co-operation with the United Nations. France must come to terms with the fact that the independence of New Caledonia is inevitable and that the responsibility for achieving that end peacefully rests with the Administering Authority.
Papua New Guinea stands firm with the South Pacific Forum countries in our condemnation of the so-called referendum which the French Government staged on 13 September of this year in New Caledonia, an exercise which the Kanak people have rejected outright. The French-sponsored referendum in New Caledonia proved nothing and achieved nothing. It has created more tension in New Caledonia and within the region. The boycott of the referendum by the indigenous people showed the strength of their determination to attain their independence from France. Papua New Guinea's relations with countries and organizations in the South Pacific and South-East Asia are among those we regard to be of primary concern to our country. Papua New Guinea is an active participant in South Pacific affairs through major regional organizations, particularly the South Pacific Forum and its related bodies.
Countries of the South Pacific have important economic links with the European Economic Community, Japan, the United States of America, Australia and New Zealand. We welcome the contribution these countries make in promoting economic development in our region.
The region's relations with other countries in the North Pacific, including China, the Soviet Union and South Korea, are becoming stronger and more diverse. 
There are changing trends in the Pacific. Our region is gaining more attention from other countries and organizations than in the past. Papua New Guinea highly values its relations with the South Pacific Area and the Association of South-East Asian Nations (ASEAN) . Both organizations play a constructive role in promoting understanding and co-operation among countries within these two regions and beyond. Countries of the South Pacific are keen to promote a stable and peaceful environment that is conducive to economic advancement by all Pacific Island communities.
We welcome the constructive involvement of other countries and international organizations in the South Pacific. Their involvement should recognize the special problems of island countries in the Pacific, and their legitimate interests, particularly in advancing economic co-operation.
My Government's priority since taking office has been to stimulate economic development in the country and to improve the welfare of our people. Our efforts to achieve results to large a extent depends on conditions in the wider international environment. We are not immune from the influences of the world economy, especially the trend towards restrictive trade, fluctuations in the prices for commodities, and the slowdown in the flow of capital resources from developed countries to developing countries. Efforts to promote the cause of international co-operation are not meaningful unless they address such vital issues which directly bear on the livelihood of our people. 
The recent important International Conference on the Relationship between Disarmament and Development highlights the increasing need to make better use of available resources for the benefit of mankind, and not for destruction. Like other developing countries, we see the need for urgent measures to be taken to improve and liberalize international trading arrangements, particularly with the major trading nations, and to stimulate the flow of capital resources to promote economic development in developing countries. Urgent measures are also required to alleviate the rising debt crisis. 
We welcome the recent conclusion of the multilateral fisheries agreement between South Pacific countries and the United States of America. It will contribute towards economic development in our region. We also welcome the interest shown by other countries towards the South Pacific. Development assistance arrangements should be for the purpose of contributing to the social and economic development of the South Pacific countries, and not for other reasons or motives.
Any substantial progress towards arms control and disarmament must necessarily begin with the two super-Powers, the United States and the Soviet Union, accompanied by complementary efforts by nuclear-weapon States. Without such undertakings, world disarmament efforts will fall far short of expectations. The initiatives and dialogue now underway between the United States and the Soviet Union on disarmament are encouraging. Like most countries, we are anxious to see progress made in this area, which will lead to concrete results. My Government believes that confidence building and resolution of regional conflicts can contribute greatly to an environment conducive for disarmament.
The South Pacific is also not immune from nuclear activities. Countries of the South Pacific have taken a step forward in seeking to prevent nuclear activities in the region. A South Pacific Nuclear-Free-Zone Treaty has been concluded between countries of the region, and nuclear-weapon States have been invited to sign related protocols concerning the operations of the arrangement.
In late 198b, a Convention for the protection and development of the natural resources and environment of the South Pacific was concluded, and is now open for signature.
We commend the People's Republic of China and the Soviet Union for their positive responses in signing the protocols to the South Pacific Nuclear-Free-Zone Treaty. We call on other nuclear-weapon states to act positively and also sign those protocols. 
Despite these initiatives I have outlined above, one country, France, which is involved in our region, still chooses to defy common regional endeavours, from nuclear testing in Polynesia, together with increased militarization of New Caledonia, and intimidation of the indigenous people, the Kanaks, in New Caledonia, are a great source of tension and insecurity within the South Pacific. Like other countries, Papua New Guinea remains totally opposed to French nuclear testing in Polynesia. We call for an immediate halt to French nuclear testing in the Pacific and for that country to respect the efforts of the countries of the South Pacific to keep the region nuclear free, and for the environment and natural resources of that region to be developed for the benefit of the people of our region.
We can only encourage negotiation and conclusion of other nuclear-free zones in other parts of the world. The situation in Kampuchea continues to pose a threat to regional peace and stability. The situation is further exacerbated by the continuing presence of foreign forces in Kampuchea against the wishes of the people of that country. Total withdrawal of foreign troops must take place to enable the people of Kampuchea to choose democratically their own government, without outside interference, subversion or coercion. We appeal to the different political factions in Kampuchea to remain united for the common objective of seeking to regain the sovereign entity of Kampuchea. My Government commends ASEAN for its abiding interest and dedication in trying to promote a peaceful resolution to the problems faced by Kampuchea.
On the southern tip of Africa the evils of apartheid continue to take their toll. The Papua New Guinea Government shares the view that a comprehensive system of mandatory economic sanctions against South Africa is the most effective peaceful means available to the international community to bring about an end to apartheid. The world has already witnessed an escalation of violence and bloodshed, of inhuman treatment towards fellow human beings.
The problem of South Africa has become a subject of policy experiments and of hollow rhetoric, and thus an end to apartheid remains an urgent and unfulfilled obligation for the international community. Those who are able to help reverse the situation in South Africa continue to find endless excuses and shirk their responsibilities.
We appeal to those who have the capacity to influence democratic changes in South Africa to demonstrate the necessary political will, and in solidarity with the international community, dismantle apartheid.
In this respect, the Security Council has an urgent task in fulfilling its responsibility to ensure peace and security in South Africa. The Security Council has demonstrated its unity of purpose on the Iran-Iraq conflict j and we expect it to demonstrate a similar spirit in resolving the problems of apartheid in South Africa.
I have outlined my Government's views on only a number of issues listed on the agenda of the forty-second session of the General Assembly. In so doing, my delegation does not in any way ignore the importance and urgency of other issues before this session. The many complex problems and challenges confronting the international community require genuine efforts and commitment by all States Members of the United Nations in the search for acceptable solutions. Papua New Guinea supports a strengthened United Nations system so that it can fulfil its mandate as well as the high expectations of member countries. My country is committed to fulfilling its obligations under the Charter of the United Nations. 
